In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________

           No. 02-19-00069-CR
      ___________________________

JEFFREY DWAYNE BLANKENSHIP, Appellant

                     V.

           THE STATE OF TEXAS


   On Appeal from the 271st District Court
            Jack County, Texas
           Trial Court No. 4839


 Before Sudderth, C.J.; Bassel and Womack, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

       On January 31, 2020, we granted Appellant’s “Agreed Plea in Abatement and

Motion to Remand,” abated the appeal, and remanded the case to the trial court for a

hearing on the parties’ proposed plea agreement. Upon the filing of the supplemental

clerk’s record on February 24, 2020, this appeal was automatically reinstated.

       On February 27, 2020, Appellant filed an unopposed motion to dismiss his

appeal. The supplemental clerk’s record reflects that on February 21, 2020, Appellant

filed an unopposed motion to set aside the judgment, subject and contingent to the

trial court’s acceptance of the parties’ plea agreement. The trial court granted the

motion, set aside its earlier judgment, and rendered a new judgment pursuant to the

parties’ plea agreement.1 In his motion, Appellant asks that we dismiss his case

pursuant to the plea agreement.

       We grant Appellant’s motion and dismiss the appeal. See Tex. R. App. P.

42.2(a), 43.2(f).

                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 5, 2020


       1
        The trial court’s new certification of Appellant’s right of appeal reflects that
this “is a plea-bargain case, and the defendant has NO right of appeal” and that “the
defendant has waived the right of appeal.” See Tex. R. App. P. 25.2(a)(2), (d).


                                           2